DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          RAYMOND RIVAS,
                             Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-1863

                              [March 28, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michele Towbin-Singer, Judge; L.T. Case Nos. 87-
12914CF10A, 87-14144CF10A and 88-7075CF10A.

  Raymond Rivas, Avon Park, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, LEVINE and CONNER, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.